Citation Nr: 0613847	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-04 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for diabetes 
mellitus (Agent Orange), currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from April 1961 to June 
1965.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD and granted service connection for diabetes mellitus at 
the 20 percent disability level, subsequently increased to 40 
percent by a June 2002 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant seeks service connection for PTSD.  He argues 
that his current diagnoses for PTSD are predicated on 
stressors incurred in service.  In January 2003, he reported 
that he was a door gunner and crew chief and flew many med 
Evac operations transporting dead and wounded, whom he did 
not know personally.  He said there was not one particular 
event that caused his PTSD.  The appellant did not claim 
combat service.

Service personnel records show that the appellant served in 
the Republic of Vietnam (RVN).  From October 1964 to May 
1965, while a member of the Marine Medium Transport 
Helicopter (HMM) squadron 365, he participated in Operation 
Shu-Fly, the landing of the 9th Marine Expeditionary 
Battalion, and the Counterinsurgency Operation Vietnam.  His 
military occupation specialty (MOS) was helicopter mechanic.  
He was given the Armed Forces Expeditionary Medal.  No air 
service medals or awards indicative of combat service were 
given.

Service medical records show that the appellant was referred 
for psychiatric evaluation in April 1963 by his commanding 
officer because of continuous disciplinary problems since he 
had joined the squadron.  Passive-aggressive reaction was 
diagnosed, existing prior to service, which was manifested by 
frequent physical altercations, a long history of difficulty 
with authority figures, passive obstructionism, and mal-
contentedness.  External precipitating stresses were 
identified as routine duties and everyday frustrations of 
life.  While the examiner believed that the appellant would 
continue to present administrative difficulties, the 
appellant did not beet the Medical Board criteria for 
separation from service.  No psychiatric hospitalization or 
treatment was deemed necessary.  The appellant was discharged 
in June 1965 under honorable conditions.

Significant post service history includes a motorcycling 
accident soon after service discharge with resulting brain 
injury.  The appellant underwent 6 craniotomies for blood 
clots, and has been diagnosed with dementia and mood disorder 
secondary to brain injury.  VA treatment records dated 
December 2000 through 2003 reflect a history of substance 
abuse (drugs and alcohol) since childhood.  He reported in 
December 2000 that he has been involved in burglary, theft, 
and murder for hire, and that he has been investigated for 
drug trafficking and manufacturing.  Group therapy notes show 
both homicidal and suicidal ideation.  In July 2001, the 
appellant reported increased nightmares and flashback.  The 
nature of these was not identified, but the appellant stated 
that he made an appointment with the Vet Center.  During 
therapy in April 2003, he reported "cutting throats in 
Vietnam" and experiencing guilt; the assessment was 
dementia/mood disorder secondary to brain injury and PTSD.  A 
VA hospital discharge summary dated March 2003 reflects that 
the appellant was admitted for worsening depression with 
suicidal ideation.  The Axis I diagnoses were mood disorder, 
dementia, and rule out PTSD.

After reviewing the claims folders, the Board observes that 
the appellant has not reported a verifiable stressor and the 
basis for the diagnoses/assessments of PTSD is unclear.  
While the appellant failed to report for his scheduled VA 
psychiatric examination in June 2005, as well as for an 
examination to determine the severity of his service 
connected diabetes mellitus, the appellant cancelled the 
appointments because he had moved to Fresno, California.  
This is good cause and the RO should therefore schedule new 
examinations.  The appellant should be advised in writing of 
the consequences of failing to report for a scheduled 
examination prior to the examination.  38 C.F.R. § 3.655 
(2005).

Additionally, a review of the claims folders discloses that 
the appellant is in receipt of Social Security Administration 
benefits and that there are potentially medical records 
available for the period prior to December 2000.  All records 
associated with an SSA grant of disability benefits must be 
obtained.  Also, all VA treatment record dated prior to 
December 2000 should be obtained along with any private 
treatment records of Dr. Nutter from the Beaver Medical 
Center in Redlands, California, after securing the necessary 
release.  The appellant should be asked whether he has had 
counselling from the Vet Center and, if so, these records 
should be obtained after securing the necessary release.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005). 

In view of the need for additional evidentiary development in 
this case, the Board believes that the RO should also cure 
any due process errors by issuing new VCAA-compliant notices 
on the issues of service connection for PTSD and an increased 
rating for diabetes mellitus.  VCAA-compliant notice requires 
notice that addresses each content element, including notice 
of the rating criteria and the effective date of an award, 
prior to adjudication of the claims.  The appellant should 
specifically be asked to provide any pertinent information or 
evidence in his possession.

In view of the above, this case is REMANDED for the following 
action:

1.  All records associated the SSA grant 
of disability benefits must be obtained.  
Also, all VA treatment record dated prior 
to December 2000 should be obtained and 
associated with the claims folders, along 
with any private treatment records of 
Dr. Nutter from Beaver Medical Center in 
Redlands, California, after securing the 
necessary release.  If the appellant 
indicates affirmatively having had 
counselling through the Vet Center, these 
records should be obtained after securing 
the necessary release.
2.  A VA psychiatric examination should 
be scheduled to determine whether the 
appellant has PTSD due to service-related 
stressor(s).  The appellant should be 
notified of the consequences of the 
failure to report for examination on a 
claim for service connection.  See 
38 C.F.R. § 3.655 (2005).  The examiner 
should review the claims folder and 
medical history prior to the examination.  
The examiner should answer the following 
questions.  (a) Is the appellant a 
reliable historian; (b) What, if any, 
stressors (i.e. traumatic event(s)) has 
the appellant experienced by history or 
otherwise (please, identify source); (c) 
Does the appellant have PTSD and, if yes, 
what is the precipitating 
stressor(s)/trauma(s); (d) Does the 
appellant have any psychiatric or mental 
disorders other than PTSD and, if yes, 
identify those disorders.  A complete 
rationale for all opinions expressed must 
be provided.

3.  A VA examination to determine the 
severity of the appellant's service-
connected diabetes mellitus should be 
scheduled.  The appellant should be 
notified of the consequences of the 
failure to report for examination.  See 
38 C.F.R. § 3.655 (2005).  The examiner 
should review the claims folder and 
medical history prior to the examination.  
The examiner should answer the following 
questions:  (a) Does the appellant 
require insulin; (b) Does the appellant 
require a restricted diet; (c) Does the 
appellant require regulation of 
activities; (d) Have there been episodes 
of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year, or twice per month visits to a 
diabetic care provider; (e) What, if any, 
medical complications does the appellant 
experience due to diabetes mellitus.  See 
38 C.F.R. § 4.119, Diagnostic Code 7913 
(2005).  A complete rationale for all 
opinions expressed must be provided.

4.  For each claim, VCAA-compliant notice 
that addresses each content element, 
including notice of the rating criteria 
and the effective date of an award, must 
be provided to the appellant.

5.  Thereafter, the RO should 
readjudicate the claims.  If any of the 
claims remain denied, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
The claims should be returned to the 
Board if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






